Citation Nr: 1333276	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  07-27 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include hypertension and coronary artery disease.


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from September 1971 to March 1980.  He also had reserve service in the Texas Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2011, the Veteran presented testimony in a personal hearing before the undersigned and a copy of the transcript has been associated with the record.  In September 2011, this matter was remanded for additional development and medical inquiry.  

The Board has reviewed the Veteran's entire claims file, to include documents of record in his virtual VA folder.  The Veteran has submitted additional relevant information since the most recent supplemental statement of the case (SSOC) dated in May 2012.  This information has been considered pursuant to the Veteran's April 2013 waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 19.31, 20.1304(c) (2012). 
 
In April 2013, the Veteran indicated an interest in claiming service connection for scars.  This claim has not been adjudicated by the AOJ so it is not before the Board on appeal.  The issue is therefore referred to the AOJ for appropriate action.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.







REMAND

In its September 2011 remand, the Board requested further development and medical inquiry into the Veteran's claim.  Specifically, the Board requested that additional evidence be sought from the Veteran, that records pertaining to the Veteran's reserve service be included in the claims file, and that the Veteran undergo VA compensation examination.  

In response, the AMC attempted to obtain additional evidence from the Veteran and from the Texas National Guard.  The AMC also provided the Veteran with a VA examination in October 2011, for which the examiner included in the claims file two reports (one addressing heart disease, the other addressing hypertension) with two subsequent addendum reports in March and April 2012.  The Board is satisfied with much of the development conducted.  Nevertheless, another remand is warranted for additional medical inquiry.  

The October 2011 VA compensation examination and its reports and subsequent addenda do not substantially comply with the September 2011 Board remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  First, in none of the reports does the examiner state clearly that the claims file had been reviewed.  Second, in none of the reports does the examiner provide a clear opinion regarding whether the Veteran's hypertension relates to his active service.  The October 2011 opinion addressing hypertension, which could be construed as positive, is unsupported by an explanation, while the April 2012 addendum report contains an opinion that is unintelligible.  

Third, with regard to a heart disorder, the examiner does not provide a medical opinion, supported by a detailed explanation, as to whether the Veteran's diagnosed coronary artery disease (CAD) relates to active service.  The opinion in the October 2011 report is not intelligible, while the March 2012 addendum report contains an opinion that is not responsive to the Board's remand - in short, the examiner found no evidence of a current heart disorder, despite the fact that, during the appeal period, the Veteran has been diagnosed with CAD.  Importantly, the current disability requirement of a service connection claim is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board must therefore decide whether the CAD diagnosed during the appeal period relates to the Veteran's service, irrespective of any particular findings noted in recent cardiology testing.  

Based on the foregoing, the case must again be remanded.  

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with a new VA examination by a specialist in cardiology (different from the physician who conducted the October 2011 VA examination), to determine the nature and etiology of any cardiovascular condition diagnosed during the appeal period, to include hypertension and CAD.

The claims file, to include a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in conjunction with the examination.  All necessary tests should be performed, and all findings set forth in detail.  

The examiner should furnish an opinion concerning whether it is at least as likely as not (50 percent or greater likelihood) that any of the Veteran's cardiovascular disabilities (to include hypertension and CAD) is etiologically related to the Veteran's active service.  Please consider the documented complaints of chest pain in 1972 and the diagnosis of a functional murmur in 1974.  

Any opinion provided must include an explanation of the basis for the opinion.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. 

2.  Following completion of the above, the issue on appeal should be readjudicated.  If the benefit sought remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, as indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


